DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-10 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 10/23/2019 has been taken into account.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 7, and 10 each use the phrase “a matching manner”. This phrase is indefinite, as it is unclear what elements are being compared and matched.
Claim 2 recites “the fixed base is provided with a hole for penetrating through the adjusting bolt, the adjusting bolt penetrates through the hole” (emphasis added). - It is unclear how a hole on the base can penetrate through a bolt while the bolt also penetrates through the 
Claim 4 recites the limitation "the connecting disk" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the other side" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the penetrating hole" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the other end" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the end of the sliding rod" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

It is recited in lines 6-7 of Claim 1 "a fastening piece that connects and fixes the laser level is provided on the connecting base" It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of a “supporting device” that is intended for use with a “laser level” or the more narrow in scope combination of an “supporting device with a laser level”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “supporting device” whether the "laser level” is present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “supporting device” with a “laser level” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “laser level” is purely a functional element and is not within the scope of Patent protection sought. 
Since the Applicants appear to be seeking Patent protection for the “supporting device” alone as indicated by the preamble of “A hanging type positioning and supporting device for a 
Claims 3 and 6 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zadok (US Pub. No. 2004/0223078).
Regarding Claim 1, Zadok discloses a hanging type positioning and supporting device for a laser level, comprising: a fixed base (Zadok: Fig. 1-3; 12, 14, 16, 34, 36, 102); a sliding rod (Zadok: Fig. 1-3; 46-48); and a connecting base (Zadok: Fig. 1-3; 62), wherein one end of the sliding rod is connected to the fixed base, the connecting base is movably connected to the sliding rod in a matching manner, and a fastening piece (Zadok: Fig. 1-3; 68; [0028] – thumb screw) that connects and fixes the laser level is provided on the connecting base.
Regarding Claim 2, Zadok discloses the hanging type positioning and supporting device for a laser level according to claim 1, further comprising: an adjusting bolt (Zadok: Fig. 1-3; 42), wherein the fixed base (Zadok: Fig. 1-3; 12, 14, 16, 34, 36, 102) is provided with a hole for (Zadok: Fig. 1-3; 47) on the sliding rod, and an adjusting knob (Zadok: Fig. 1-3; 44) is provided on an outer side of the adjusting bolt.
Regarding Claim 3, Zadok discloses the hanging type positioning and supporting device for a laser level according to claim 2, wherein the component (Zadok: Fig. 1-3; 47) on the sliding rod (Zadok: Fig. 1-3; 46, 48) is a movable block, a threaded hole is formed in the movable block, and the threaded hole is matched with the adjusting bolt (Zadok: Fig. 1-3; 42) penetrating through the fixed base; and one end of the sliding rod connected to the fixed base is provided with an insertion hole, and the movable block is placed in the insertion hole (Zadok: Fig. 1).
Regarding Claim 10, Zadok discloses the hanging type positioning and supporting device for a laser level according to claim 2, wherein the fixed base (Zadok: Fig. 1-3; 12, 14, 16, 34, 36, 102) is provided with a groove (Zadok: Fig. 1-3; 40), one end of the sliding rod (Zadok: Fig. 1-3; 46-48) is arranged in the groove in a matching manner; and the fixed base is provided with a fixing hole (Zadok: Fig. 1-3; 104) or a fixing magnetic plate.

Claims 1-3, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (WO 2016/023192). (For the translation, see US 2017/0131623). It is noted, for the purposes of using the translation, the examiner utilized the citations from the US publication below, which is the equivalent of WO 2016/023192.)
Regarding Claim 1, Zhou discloses a hanging type positioning and supporting device for a laser level, comprising: a fixed base (Zhou: Fig. 1-9; 45, 601-604); a sliding rod (Zhou: Fig. 1-9; 43); and a connecting base (Zhou: Fig. 1-9; 20), wherein one end of the sliding rod is connected to the fixed base, the connecting base is movably connected to the sliding rod in a matching manner, and a fastening piece (Zhou: [0097] – screws) that connects and fixes the laser level is provided on the connecting base.
Claim 2, Zhou discloses the hanging type positioning and supporting device for a laser level according to claim 1, further comprising: an adjusting bolt (Zhou: Fig. 7-9; 732), wherein the fixed base (Zhou: Fig. 1-9; 45, 601-604) is provided with a hole for penetrating through the adjusting bolt, the adjusting bolt penetrates through the hole and is connected with a component (Zhou: Fig. 7-9; 733) on the sliding rod (Zhou: Fig. 1-9; 43), and an adjusting knob (Zhou: Fig. 6-7; 7320) is provided on an outer side of the adjusting bolt.
Regarding Claim 3, Zhou discloses the hanging type positioning and supporting device for a laser level according to claim 2, wherein the component (Zhou: Fig. 7-9; 733) on the sliding rod is a movable block, a threaded hole (Zhou: Fig. 8; 7333) is formed in the movable block, and the threaded hole is matched with the adjusting bolt (Zhou: Fig. 7-9; 732) penetrating through the fixed base (Zhou: Fig. 1-9; 45, 601-604); and one end of the sliding rod (Zhou: Fig. 1-9; 43) connected to the fixed base is provided with an insertion hole, and the movable block is placed in the insertion hole.
Regarding Claim 6, Zhou discloses the hanging type positioning and supporting device for a laser level according to claim 1, wherein a through waist-shaped slot is formed in the sliding rod (Zhou: Fig. 1-9; 43). [Note: Fig. 7 shows multiple slots through the rod of Zhou.]
Regarding Claim 10, Zhou discloses the hanging type positioning and supporting device for a laser level according to claim 2, wherein the fixed base (Zhou: Fig. 1-9; 45, 601-604) is provided with a groove (Zhou: Fig. 7; 4510), one end of the sliding rod is arranged in the groove in a matching manner; and the fixed base is provided with a fixing hole or a fixing magnetic plate (Zhou: Fig. 1; see note). [Note: Zhou discloses a base having multiple holes that receive handles, which read on the claimed fixing hole.]




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zadok (US Pub. No. 2004/0223078) in view of Lemieux (US Patent No. 6,234,690).
Regarding Claim 6, Zadok discloses the hanging type positioning and supporting device for a laser level according to claim 1, but fails to explicitly disclose a through waist-shaped slot formed in the sliding rod. However, Lemieux teaches a through waist-shaped slot (Lemieux: Fig. 2-3; 1D, 3A) formed in a component (Lemieux: Fig. 2-3; 1).
Zadok and Lemieux are analogous because they are from the same field of endeavor or a similar problem solving area e.g. adjustable mounts for optical devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding rod with the slot, quick-clamp structure, and connecting base from Lemieux, with a reasonable expectation of success, in order to provide a rod having a quick-release connection that can be joined in a multitude of rotational configurations, has surfaces which are less susceptible to damage, allows for easy removal of a device, is locked against accidental release, and can be operated reliably without the need for visual confirmation, thereby improving the ease of use of the support device (Lemieux: Col. 2, Ln. 61-67; Col. 3, Ln. 1-19).
Regarding Claim 7, Zadok, as modified, teaches the hanging type positioning and supporting device for a laser level according to claim 6, further comprising a quick-clamp device (Lemieux: Fig. 2-3; 3-8) composed of a quick-clamp shaft (Lemieux: Fig. 2-3; 5), a quick-(Lemieux: Fig. 2-3; 3) and a compression spring (Lemieux: Fig. 2-3; 7), wherein the quick-clamp shaft presses the compression spring into the quick-clamp sleeve to form the quick-clamp device, and the quick-clamp device penetrates through the waist-shaped slot (Lemieux: Fig. 2-3; 1D, 3A) in the sliding rod (Zadok: Fig. 1-3; 46-48) and is mounted on the connecting base slot (Lemieux: Fig. 1-3; 2) in a matching manner.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO 2016/023192) in view of Johnson (US Patent No. 7,658,556).
Regarding Claim 4, Zhou discloses the hanging type positioning and supporting device for a laser level according to claim 1, wherein the connecting base (Zhou: Fig. 1-9; 20) includes a top connecting platform (Zhou: Fig. 2; 24), a base platform (Zhou: Fig. 2; 25), the connecting platform is provided with two lugs (Zhou: Fig. 2; 232), and holes (Zhou: Fig. 2; 230) are formed in the lugs; and the fastening piece (Zhou: [0097] – screws)  that connects and fixes the laser level is provided on an outer side of the base disk.
Zhou fails to disclose a connecting base including a top connecting disk, a rotary disk and a base disk. However, Johnson teaches a connecting base (Johnson: Fig. 1; 10) including a top connecting disk (Johnson: Fig. 1-2; 20), a rotary disk (Johnson: Fig. 1-2; 26) and a base disk (Johnson: Fig. 1-2; 12); and a fastening piece (Johnson: Fig. 1-2; 14) that connects and fixes the laser level is provided on an outer side of the base disk
Zhou and Johnson are analogous because they are from the same field of endeavor or a similar problem solving area e.g. adjustable mounts for optical devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting base in Zhou with the connecting base disc structure from Johnson, with a reasonable expectation of success, in order to provide a base that enables a piece of equipment to be quickly and securely connected to the support as well as pivoted around a (Johnson: Col. 2; Ln. 2-33).

Allowable Subject Matter
Claims 5 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631